DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (US 2010/0086832 A1).
Regarding claim 1, Lopez discloses a composition comprising: a catalyst support (paragraph 45); a Pt-Ni-M-M’ alloy nanostructure affixed to the catalyst support, where M and M’ are transition metals distinct from platinum and nickel (Paragraph 30); wherein the nanostructure has a shell that is 5 atomic layers deep and comprises the alloy (paragraph 33). 
Regarding claims 2-4, Lopez discloses that the transition metals can be copper and molybdenum (paragraph 29).
Regarding claim 5, Lopez discloses that the nanostructures have an average particle size of up to 10 nm (paragraphs 11, 14, 17, and 18).
Regarding claim 6, Lopez discloses that the support material is carbon (paragraph 45).
Regarding claims 7-10 and 18, Lopez discloses that the transition metals can be copper and molybdenum (paragraph 29). A Pt-Ni-M-M’ alloy as described in Lopez would by definition have subscripts that add up to 100%.
Regarding claims 11 and 12, Lopez discloses that the composition is provided in the electrode of a fuel cell (paragraph 5).
Regarding claim 19, Lopez discloses that the metals are metal oxides (paragraph 45).
Regarding claim 20, Lopez disclose the claimed nanostructure product of claim 1. The method for producing the product is therefore not given patentable weight. See MPEP 2113 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725